DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comments
Applicant’s arguments, filed 1/29/21, with respect to the rejection(s) of claim(s) 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner agrees that the English translation of roller 5 is inconsistent in the prior art.  Therefore, the rejection has been withdrawn and this office action is made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 16-19, 21-30, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1559253 (‘253, English translation attached) in view of Bertkau US 2010/0224286 and Kariya US 2010/0007687.
	Per claims 16, 21, 23-24, ‘253 teaches a coating apparatus for applying layers to flexible sheets or webs (see page 1, lines 10-20), comprising a coating roller 4 with engravings (see page 5, lines 187-195), wherein ‘253 further teaches 79 lines per centimeter, which falls within the claimed range (page 14, line 547), and also teaches a tank containing the coating solution (see Fig. 1, item 20).  The claimed aqueous passivation solution is not given patentable weight as this is considered the intended use of the apparatus and would not impart structural limitations onto the claimed apparatus.  As such, the coating tank taught by ‘253 reads on this limitation, as the tank would inherently be capable of containing an aqueous passivation solution.  
	‘253 is silent regarding the use of a transfer roller.  Bertkau teaches a similar process of coating steel strips, wherein application of the coating may be performed using application rolls (4), wherein scoop rolls transfer the ink to further rolls, which transfers to the application rolls via direct contact [0091] (e.g., transfer rolls).  It would have been obvious to one of ordinary skill in the art to have utilized transfer rolls with a reasonable expectation for success and predictable results, as Bertkau teaches the use of further rolls to transfer the formulation to the application rolls is known and effective at coating steel strips.
	‘253 is silent regarding the hexagonally shaped cells on the coating roller.  Kariya teaches a similar roller coating method [0051] comprising a coating roller which is provided with a hexagonal shape on the surface to form certain depressions [0055].  It would have been obvious to one of ordinary skill in the art to have utilized hexagonally shaped cells on the coating roller of ‘253 because Kariya teaches that such shapes and patterns on rollers are effective at coating paper (abstract).

	Per claims 25, 27, 33-34, ‘253 teaches all of the limitations of claim 16 as discussed above, which are incorporated here.  Athough ‘253 is silent regarding a steel strip, Bertkau teaches coating onto a steel strip (abstract) and as such, it would have been obvious to one of ordinary skill in the art to have coated steel strips with a reasonable expectation for success and predictable results, as Bertkau teaches that steel strips would benefit from being roll coated.
	Per claims 17, 28, ‘253 teaches that the rollers can be made of an elastomer (page 6, lines 211-222). 
	Per claims 18, 29, it is noted that the limitation “laser etched” is not given patentable weight, as this includes a process step.  However, Kariya teaches that the coating roller can be spray coated with a ceramic and processed with a laser (etched) [0055].  As such, it would have been obvious to one of ordinary skills in the art to have utilized a ceramic coating and laser etching as Kariya teaches this is a known and effective method at forming a pattern on the coating roller.
	Per claims 19, 30, ‘253 is silent regarding the claimed wiper blade on the tank.  However, ‘253 teaches the desirability to squeegee or wipe off excess coating fluid from the roller after contacting with the coating solution (page 3, lines 110-121).  As such, it would have been obvious to one of ordinary skill in the art to have attached a squeegee blade to the tank as ‘253 teaches that it would be useful and desirable to wipe off excess liquid from the coating after contact.  

	Per claims 26, 35, ‘253 teaches the formation of a nip gap for the strip (page 2) but is silent regarding the claimed second coating roller and second transfer roller. Bertkau teaches a second set of coating and transfer rollers (Fig. 1, items 4, 4’, [0091]).  It would have been obvious to one of ordinary skill in the art to have utilized a second set of rollers as taught by Bertkau with a reasonable expectation for success and predictable results, as Bertkau teaches that strips would have been suitably coated in the art using this arrangement.

Claims 20, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1559253 (‘253, English translation attached) in view of Kariya US 2010/0007687, as applied above, further in view of Straehle et al US 2010/0183188.
	Per claims 20, 31, ‘253 is silent regarding a magnetic radiation gauge to measure the thickness of the layer.  Straehle teaches an optical measuring device that measures the thickness of a surface layer or coating (abstract) wherein the device uses an electromagnetic radiation source [0019].  It would have been obvious to one of ordinary skill in the art to have utilized an electromagnetic radiation source and gauge to measure the thickness of the layer of ‘253 because Straehle teaches that such a measuring device is widely known to measure the coating thickness on an object [0002].  

Response to Arguments
Applicant’s arguments, filed 1/29/21, with respect to the rejection(s) of claim(s) 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art (see above).  As such, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN T LEONG/Primary Examiner, Art Unit 1715